   Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 1 of 45




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


              Volume XXVIII- A3606-A3649
            Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 2 of 45




                                                                                             ANNEXE


                           ADDENDUM TO SECURITY AGREEMENT


                Each of the undersigned, [NAME OF NEW SUBSIDIARY] (each a ••New Grantor'',
together the "New Grantors"):

                               (i)    agrees to all of the provisions of the Security Agreement, dated
                      as of _ _ _ _ __, 2003 (as amended, supplemented or otherwise modified
                      prior to the date hereof, the "Security Agreement"), made by TRANSCARE
                      CORPORATION, a Delaware corporation (together with its successors and
                      assigns, the "Borrower") and each subsidiary of the Borrower (together with the
                      Borrower, each a "Grantor" collectively the "Grantors") _in favor of
                      PATRIARCH PARTNERS AGENCY SERVICES, LLC, as administrative agent
                      (in such capacity, the "Administrative AgenC) for the Lenders, made pursuant to
                      the Credit Agreement, dated as of _______, 2003, among the Borrower,
                      the Lenders, and the Administrative Agent;

                               (ii)    effective on the date hereof, becomes a party to the Security
                       Agreement, as a Grantor, with the same effect as if the undersigned were an
                       original signatory to the Security Agreement and with the representations and
                       warranties contained therein being deemed to be made by it on and as of the date
                       hereof;

                               (iii)   as additional collateral security for the prompt and complete
                       payment when due (whether at stated maturity, by acceleration or otherwise) of
                       the Secured Obligations and in order to induce the Lenders to make and maintain
                       outstanding their Loans under the Credit Agreement and the other Loan
                       Documents, hereby grants to the Administrative Agent, for the benefit of the
                       Lenders, a security interest in all of the property listed in Section 2 of the
                       Security Agreement now owned or at any time hereafter acquired by such New
                       Grantor or in which such New Grantor now has or at any time in the future may
                       acquire any right, title or interest (collectively, the "New Grantor Collateral");

                              (iv)    represents and warrants that the information provided on the
                      attached schedules disclose, with respect to it, all information that is required
                      under the Security Agreement to be disclosed by a Grantor; and

                              (v)      the Schedules to the Security Agreement are hereby
                      supplemented by (a) if a supplement to any such Schedule is attached to this
                      Supplement, by including the items listed on such supplement to such Schedule
                      in such Schedule, and (b) if any such Schedule refers to the Collateral Certificate
                      delivered by the Grantors on the Closing Date, by deeming incorporated in such
                      Collateral Certificate the Supplement to Collateral Certificate delivered by the
                      New Grantor to the Administrative Agent on the date of this Supplement.

               Terms defined in the Security Agreement and the Credit Agreement shall have such
defined meanings when used herein.

NJ87178.l
                                             Annex E-1



                                                 A3606
                                                                                               TRANSCARE00230180
            Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 3 of 45




                By its acceptance hereof, the undersigned New Grantor hereby ratifies and confirms its
respective obligations under the Security Agreement, as supplemented hereby.


                                                   [NAME OF NEW GRANTOR)



                                                   By
                                                        Name:
                                                        Title:



Date: _ _ _ _ _ __, 2003



ACCEPTED AND AGREED:



PATRIARCH PARTNERS AGENCY
SERVICES, LLC, as Administrative Agent


By:
        Name:
        Title:




Nl87178.I
                                              Annex E-2



                                                 A3607
                                                                                              TRANSCARE00230181
            Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 4 of 45




                                                                             Schedule I

                                        COPYRIGHTS

                                                     Issue or
   Registration No.           Country                File Date        Title of Work




                                 COPYRIGHT LICENSES


                                                     Issue or
   Registration No.            Owner                 File Date        Title of Work




                               COPYRJGHT APPLICATIONS




                                 Title of Work            File Date




Nl87l78.I
                                             l-1



                                           A3608
                                                                               TRANSCARE00230182
                                                                                      · - ··- ·   - ··---
            Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 5 of 45




                                                                          Schedule II

                                          PATENTS

   Serial No.                                               Issue or
  or Patent No.           Inventor         Country          File Date




                                      PATENT LICENSES


               Serial No.                                               Issue or
              or Patent No.                      Owner                  File Date




                                     PATENT APPLICATIONS


                                                      Nature
    Serial No.                   Owner               Of Interest        Filing Date




Nl87178.l




                                             A3609
                                                                             TRANSCARE00230183
                Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 6 of 45




                                                                                    Schedule III

                                             TRADEMARKS

     Serial No. or                                          Issue or
    Registration No.                County                  File Date




                                      TRADEMARK LICENSES


 Serial No. or                                                          Issue or
Registration No.            Owner              County                   File Date




                                    TRADEMARK APPLICATIONS



                Serial Number                 Filing Date




    Nl87178.l
                                                 III-1



                                                 A3610
                                                                                        TRANSCARE00230184
            Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 7 of 45




                                                                      Schedule IV

                                      VEHICLES




N187178.I
                                         IV-1



                                         A3611
                                                                          TRANSCARE00230185
            Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 8 of 45




                                                                       Schedule V

                          MEDICARE CONTROLLED ACCOUNTS




N187178.I
                                         V-1



                                         A3612
                                                                          TRANSCARE00230186
                              . . .. -- --- - - -- -- . . - . - ... .. .. - - - - - - - - - - - - - - -
            Case 1:20-cv-06274-LAK         Document 11-28        Filed 09/30/20 Page 9 of 45




                                                                               Schedule VI

                                INVENTORY AND EQUIPMENT




Nl87178.J
                                             VI-1



                                             A3613
                                                                                   TRANSCARE00230187
        Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 10 of 45




                                                                    Schedule VII

                      NAME, CHIEF EXECUTIVE OFFICE, AND
                  JURISDICTION OF ORGANIZATION OF GRANTORS




N187178.I
                                      VII-I


                                      A3614
                                                                      TRANSCARE00230188
            Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 11 of 45




                                                                     Schedule VIII

                                 PAYROLL ACCOUNTS




Nl87178.I
                                         VII-2



                                          A3615
                                                                          TRANSCARE00230189
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 12 of 45




                                              4




                              A3616
                                                              TRANSCARE00230190
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 13 of 45




                                                                       DX            19
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb


                              A3617
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 14 of 45




                              A3618
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 15 of 45




                                                                       DX            26
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb


                              A3619
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 16 of 45




                              A3620
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 17 of 45




                              A3621
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 18 of 45




                              A3622
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 19 of 45




                              A3623
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 20 of 45




                              A3624
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 21 of 45




                              A3625
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 22 of 45




                              A3626
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 23 of 45




                              A3627
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 24 of 45




                              A3628
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 25 of 45




                              A3629
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 26 of 45




                              A3630
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 27 of 45




                                                                     DX          64
                                                                 LaMonica v. Tilton, et al.
                                                                     18-01021-smb


                              A3631
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 28 of 45




                              A3632
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 29 of 45




                              A3633
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 30 of 45




                                                                       DX            72
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb




                              A3634
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 31 of 45




                              A3635
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 32 of 45




                              A3636
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 33 of 45




                                                                       DX            76
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb




                              A3637
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 34 of 45




                              A3638
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 35 of 45




                              A3639
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 36 of 45




                                                                       DX            78
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb



                              A3640
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 37 of 45




                              A3641
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 38 of 45




                              A3642
                   Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 39 of 45




     From:                              Lynn Tilton <Lynn.Tilton@PatriarchPartners.Com>
     Sent:                              Friday, December 11, 2015 12:51 PM
     To:                                Michael Greenberg
     Cc:                               Jean Luc Pelissier; Brian Stephen
     Subject:                           RE: TransCare - Analysis of BBC Reporting of Unbilled Subsidy Revenue Amounts
                                       (privileged and confidential)


     I mean that with all seriousness. Otherwise it is game over..


     From: Michael Greenberg
     Sent: Friday, December 11, 2015 12:49 PM
     To: Lynn Tilton
     Cc: Jean Luc Pelissier; Brian Stephen
     Subject: RE: TransCare - Analysis of BBC Reporting of Unbilled Subsidy Revenue Amounts (privileged and confidential)

     Agreed and understood.

     Michael S. Greenberg
     Patriarch Partners
     One Broadway, 5th Floor
     New York, NY 10004
     Direct: 646-723-7657
     Fax; 212-825-2038
             Micheb.r.. .ntnItANItEkildliattrittlaSa31
     www.katriarchpartners.com


     From: Lynn Tilton
     Sent: Friday, December 11, 2015 12:47 PM
     To: Michael Greenberg
     Cc: Jean Luc Pelissier; Brian Stephen
     Subject: RE: TransCare - Analysis of BBC Reporting of Unbilled Subsidy Revenue Amounts (privileged and confidential)

     As you know if they lose faith in the honesty of the management and the company,they will
     not continue.
     There better be a reverse argument other than dishonesty.

     From: Michael Greenberg
     Sent: Friday, December 11, 2015 12:33 PM
     To: Lynn Tilton
     Cc: Jean Luc Pelissier; Brian Stephen
     Subject: TransCare - Analysis of BBC Reporting of Unbilled Subsidy Revenue Amounts (privileged and confidential)

     Privileged and confidential

     Lynn,
                                                                                                               DX            88
                                                                                                             LaMonica v. Tilton, et al.
                                                               1                                                 18-01021-smb




                                                            A3643
Confidential                                                                                                 PP-TR BK0109643
                   Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 40 of 45
     We were just made aware of this issue. It will be discussed on the call. We will provide you with an update
     as part of the overall call update.

     Michael

     Michael S. Greenberg
     Patriarch Pa rtri rs
     One Broadway, 5th Floor
     New York„ NY 10004
     Direct: 646-723-7657
     Fax 21:2-825-2035
     Email: in ichaeLgreen bergl6pat1arctoa rtners.c.om
     www.patriarchpartners.com



     From: john.hussorl@welisfargo.com [mailto:john.husson@welisfargo.com]
     Sent: Friday, December 11, 2015 12:00 PM
     To: Jean Luc Pelissier; Michael Greenberg
     Cc: robert.stack(a)wellsfargo.com; meliaa.,pLovost(a)welisfargo.com
     Subject: FW: Analysis of BBC Reporting of Unbilled Subsidy Revenue Amounts

     Gentlemen

     We have an issue we need to discuss today on the call. Our examiner discovered that the calculation related to
     reporting of unbilled subsidy revenue had been overstated from 6/1 to 12/10 approximately 27 times. In each instance
     the miscalculations resulted in availability being overstated (never understated). These discrepancies ranged from $20M
     to $350M. The integrity of the borrowing base is paramount to us and frankly any Asset Based lender. I asked Mark for
     an explanation and he stated it was training, or system issues or careless mistakes. I find this explanation most
     troubling and asked him for a more formal explanation and we will be discussing this issue today. I just wanted to
     inform you of this development.

     From: Provost, Melissa A.
     Sent: Thursday, December 10, 2015 3:59 PM
     To: Husson, John E.
     Subject: FW: Analysis of BBC Reporting of Unbilled Subsidy Revenue Amounts




         Original Message
     From: Chiang, Chuck
     Sent: Thursday, December 10, 2015 02:48 PM Central Standard Time
     To: Provost, Melissa A.
     Cc: Muller, Michael
     Subject: Analysis ofBBC Reporting of Unbilled Subsidy Revenue Amounts




                                                                2



                                                            A3644
Confidential                                                                                                  PP-TR BK0109644
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 41 of 45




                                                    DX               89
                                                  LaMonica v. Tilton, et al.
                              A3645                   18-01021-smb
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 42 of 45




                              A3646
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 43 of 45




                              A3647
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 44 of 45




                              A3648
Case 1:20-cv-06274-LAK Document 11-28 Filed 09/30/20 Page 45 of 45




                              A3649
